On consideration of the Petition for Temporary Restraining Order filed in the above-entitled action, it appearing that no action by the convening authority referred to therein tends to deprive this Court of its jurisdiction ultimately to review petitioner’s case, or upon review, to grant meaningful relief should such relief appear warranted and it further appearing that petitioner may obtain a continuance of his trial of sufficient duration to permit the ap*666propriate authorities to act upon his “Application for Redress of Grievance” by motion addressed to the military judge, it is, by the Court, this 19th day of July 1971,
ORDERED:
That said Petition be, and the same is, hereby dismissed, 28 USC § 1651 (a); United States v Best, 6 USCMA 39, 19 CMR 165 (1955).